Name: 2005/438/EC: Commission Decision of 10 June 2005 amending Annex II to Directive 2000/53/EC of the European Parliament and of the Council on end-of life vehicles (notified under document number C(2005) 1707) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  environmental policy
 Date Published: 2005-06-15

 15.6.2005 EN Official Journal of the European Union L 152/19 COMMISSION DECISION of 10 June 2005 amending Annex II to Directive 2000/53/EC of the European Parliament and of the Council on end-of life vehicles (notified under document number C(2005) 1707) (Text with EEA relevance) (2005/438/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2000/53/EC of the European Parliament and of the Council of 18 September 2000 on end-of life vehicles (1), and in particular Article 4(2)(a) thereof, Whereas: (1) Article 4(2)(a) of Directive 2000/53/EC prohibits the use of lead, mercury, cadmium or hexavalent chromium in materials and components of vehicles put on the market after 1 July 2003, other than in cases listed in Annex II to that Directive, under the conditions specified therein. (2) As product reuse, refurbishment and extension of life-time are beneficial, spare parts need to be available for the repair of vehicles which were already put on the market on 1 July 2003. The use of lead, mercury, cadmium or hexavalent chromium in spare parts put on the market after 1 July 2003 for the repair of such vehicles should thus be tolerated. (3) Directive 2000/53/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18 of Council Directive 75/442/EEC (2), HAS ADOPTED THIS DECISION: Article 1 In Annex II to Directive 2000/53/EC the fifth indent of the Notes is replaced by the following:  spare parts put on the market after 1 July 2003 which are used for vehicles put on the market before 1 July 2003 are exempted from the provisions of Article 4(2)(a) (3). Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 June 2005. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 269, 21.10.2000, p. 34. Directive as last amended by Commission Decision 2002/525/EC (OJ L 25, 28.1.2005, p. 73). (2) OJ L 194, 25.7.1975, p. 39. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003 p. 1). (3) This clause does not apply to wheel balance weights, carbon brushes for electric motors and brake linings as these components are covered by specific entries.